NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-DEC-2022
                                            07:55 AM
                                            Dkt. 29 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


THE BANK OF NEW YORK MELLON, fka THE BANK OF NEW YORK, AS TRUSTEE
FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN TRUST
   2005-62, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-62,
    Plaintiff-Appellee, v. JEFF A. BOTELHO; MORTGAGE ELECTRONIC
     REGISTRATION SYSTEMS, INC., SOLELY AS NOMINEE FOR COLORADO
     FEDERAL SAVINGS BANK; DISCOVER BANK; THE IOLANI COMMUNITY
        ASSOCIATION, Defendants-Appellees, and JOHN DOES 1-50;
  JANE DOES 1-50; DOE PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50;
      DOE ENTITIES 1-50; and DOE GOVERNMENTAL UNITS, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC14100024K)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Leonard, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the November 8, 2022 Stipulation
and Order for Dismissal With Prejudice of Notice of Appeal Filed
November 12, 2021, by Defendant-Appellant Jeff A. Botelho, the
papers in support, and the record, it appears that (1) the appeal
has not been docketed, (2) the parties stipulate to dismiss the
appeal with prejudice and bear their own attorneys' fees and
costs, and (3) the stipulation is dated and signed by counsel for
all parties appearing in the appeal.
            Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed with
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

prejudice, under Hawai i Rules of Appellate Procedure Rule 42(a).
The parties shall bear their own attorneys' fees and costs.
          DATED:   Honolulu, Hawai i, December 15, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2